Opinion of the court by
The plaintiff in error, John Brown, was prosecuted in the district court of Pawnee county for the crime of obtaining money under false pretense. He was acquitted of said charge. At the succeeding term of court an indictment was returned against Brown charging him with the crime of perjury. It was alleged that upon the trial of the former cause he was sworn and testified as a witness in his own behalf, and that he gave certain testimony material to the issues therein which was known by him to be false. The cause is now in this court upon appeal from an alleged judgment of conviction rendered in the latter cause.
The case made contains no copy of the judgment of the district court, nor does it contain any statement that a *Page 363 
judgment of conviction was rendered against the defendant, the plaintiff in error; neither does the record contain any motion for new trial. There is a recital that a motion for new trial was filed, presented and overruled, but we have no means of knowing what it contains, or upon what the plaintiff in error relied as grounds for new trial in the court below. We cannot consider the alleged errors embraced in the petition in error upon so defective a record. It is the judgment of the trial court that the plaintiff in error is entitled to appeal from. There is nothing to inform this court that any judgment has ever been rendered.
It was held in Sproat v. Durland, 7 Okla. 230, that a record which contains no copy of the final order of judgment of the court sought to be reviewed, presents no question to the supreme court, and the appeal should be dismissed.
The appeal is dismissed, at the costs of plaintiff in error.
Hainer, J., who presided in the court below, not sitting; all the other Justices concurring. *Page 364